 



Exhibit 10.55
Form of Registered Global Floating Rate Senior Secured Note, Series B, due 2011
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE, AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE REFERRED TO ON THE REVERSE HEREOF.
THIS SECURITY WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT” AS DEFINED IN SECTION
1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. YOU MAY OBTAIN
INFORMATION REGARDING THE AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE ISSUE PRICE,
THE ISSUE DATE AND THE YIELD TO MATURITY BY CONTACTING THE CHIEF FINANCIAL
OFFICER OF LIBBEY GLASS INC. AT 300 MADISON AVENUE, P.O. BOX 10060, TOLEDO, OHIO
43699-0060, OR AT (419) 325-2100.

 



--------------------------------------------------------------------------------



 



     
No. 1
  Principal Amount $306,000,000, as
revised by the Schedule of Increases and
Decreases in Global Security attached hereto
CUSIP No. 52989LAC3
ISIN: US52989LAC37

LIBBEY GLASS INC.
Floating Rate Senior Secured Note, Series B, due 2011
          Libbey Glass Inc., a Delaware corporation, promises to pay to Cede &
Co., or its registered assigns, the principal sum of THREE HUNDRED AND SIX
MILLION DOLLARS, as revised by the Schedule of Increases and Decreases in Global
Security attached hereto, on June 1, 2011.
     Interest Payment Dates: June 1 and December 1 commencing on December 1,
2006
     Record Dates: May 15 and November 15
          Additional provisions of this Security are set forth on the other side
of this Security.

 



--------------------------------------------------------------------------------



 



            LIBBEY GLASS INC.
      By:           Name:   Scott Sellick        Title:   Vice President and
Chief Financial Officer        Date: February 21, 2007
                     

 



--------------------------------------------------------------------------------



 



         

TRUSTEE’S CERTIFICATE OF
AUTHENTICATION
THE BANK OF NEW YORK TRUST COMPANY, N.A.
as Trustee, certifies
that this is one of
the Securities referred
to in the withinmentioned Indenture.

          By:           Authorized Signatory              Date: February 21,
2007
                       

 



--------------------------------------------------------------------------------



 



         

REVERSE SIDE OF SERIES B NOTE
LIBBEY GLASS INC.
Floating Rate Senior Secured Note, Series B, due 2011
1.    Interest
          Libbey Glass Inc., a Delaware corporation (such corporation, and its
successors and assigns under the Indenture hereinafter referred to, being herein
called the “Company”), promises to pay interest on the principal amount of this
Security at a rate per annum, reset semi-annually, equal to LIBOR (as defined
below) plus 7.0% as determined by the calculation agent (the “Calculation
Agent”), which shall initially be the Trustee, commencing June 16, 2006 until
maturity and shall pay additional interest, if any, payable pursuant to Section
2(d) of the Registration Rights Agreement referred to below. The Company shall
make each interest payment in cash semi-annually in arrears on June 1 and
December 1 of each year commencing December 1, 2006, or if any such day is not a
Business Day, on the next succeeding Business Day (each an “Interest Payment
Date”). Notwithstanding the foregoing, if any such Interest Payment Date (other
than an Interest Payment Date at maturity) would otherwise be a day that is not
a Business Day, then the interest payment will be postponed to the next
succeeding Business Day (except if that Business Day falls in the next
succeeding calendar month, then interest will be paid on the immediately
preceding Business Day). If the maturity date of the Securities is a day that is
not a Business Day, all payments to be made on such day will be made on the next
succeeding Business Day, with the same force and effect as if made on the
maturity date, and no additional interest will be payable as a result of such
delay in payment. The interest rate for each Interest Period (as defined below),
other than the Interest Period commencing June 16, 2006 and continuing until
November 30, 2006, for which the interest rate shall be 12.43563%, shall be
adjusted with effect from the Interest Payment Date on which such Interest
Period begins. Interest on this Security will accrue from the most recent date
to which interest has been paid or, if no interest has been paid, from June 16,
2006; provided, that the first Interest Payment Date shall be December 1, 2006.
The Company shall pay interest on overdue principal, and on overdue premium, if
any (plus interest on such interest to the extent lawful), at the rate borne by
the Securities to the extent lawful. Interest on the Securities will be computed
on the basis of the actual number of days in an Interest Period and a 360-day
year.
          The amount of interest for each day that this Security is outstanding
(the “Daily Interest Amount”) shall be calculated by dividing the interest rate
in effect for such day by 360 and multiplying the result by the principal amount
of the Securities. The amount of interest to be paid on the Securities for each
Interest Period will be calculated by adding the Daily Interest Amounts for each
day in the Interest Period. All percentages resulting from any of the above
calculations shall be rounded, if necessary, to the nearest one hundredth
thousandth of a percentage point, with five one-millionths of a percentage point
being rounded upwards (e.g., 9.876545% (or 0.09876545) being rounded to 9.87655%
(or 0.0987655)) and all dollar amounts used in or resulting from such
calculations shall be rounded to the nearest cent (with one-half cent being
rounded upwards).
          “Determination Date,” with respect to an Interest Period, will be the
second London Banking Day preceding the first day of the Interest Period.
          “Interest Period” means the period commencing on and including an
Interest Payment Date and ending on and including the day immediately preceding
the next succeeding Interest Payment Date; provided that the first Interest
Period shall commence on and include June 16, 2006, and end on and include
November 30, 2006.
          “LIBOR” with respect to an Interest Period will be the rate (expressed
as a percentage per annum) for deposits in U.S. dollars for six-month periods
beginning on the first day of such Interest Period that appears on Telerate Page
3750 as of 11:00 a.m., London time, on the Determination Date. If Telerate Page
3750 does not include such a rate or is unavailable on a Determination Date, the
Calculation Agent will request the principal London office of each of four major
banks in the London interbank market, as selected by the Calculation Agent, to
provide such bank’s offered quotation (expressed as a percentage per annum), as
of approximately 11:00 a.m., London time, on such Determination Date, to prime
banks in the London interbank market for deposits in a Representative Amount in
U. S. dollars for a six-month period beginning on the first day of such Interest
Period. If at least two such offered quotations are so provided, LIBOR for the
Interest Period will be the arithmetic mean of such quotations. If fewer than
two such quotations are so provided, the Calculation Agent will request each of
three major banks in New York City, as selected by the Calculation Agent, to
provide such bank’s rate (expressed as a percentage per annum), as of
approximately 11:00 a.m., New York City time, on such Determination Date, for
loans in a Representative Amount in United States dollars to leading

C-1



--------------------------------------------------------------------------------



 



European banks for a six-month period beginning on the first day of such
Interest Period. If at least two such rates are so provided, LIBOR for the
Interest Period will be the arithmetic mean of such rates. If fewer than two
such rates are so provided, then LIBOR for the Interest Period will be LIBOR in
effect with respect to the immediately preceding Interest Period.
          “London Banking Day” is any day in which dealings in U.S. dollars are
transacted or, with respect to any future date, are expected to be transacted in
the London interbank market.
          “Representative Amount” means a principal amount of not less than
$1,000,000 for a single transaction in the relevant market at the relevant time.
          The interest rate on the Securities will in no event be higher than
the maximum rate permitted by applicable law. The Calculation Agent will, upon
the request of the holder of any Securities, provide the interest rate then in
effect with respect to the Securities. All calculations made by the Calculation
Agent in the absence of manifest error will be conclusive for all purposes and
binding on the Company, the Note Guarantors and the holders of the Securities.
2.    Method of Payment
          By no later than 10:00 a.m. (New York City time) on the date on which
any principal of, premium, if any, or interest on any Security is due and
payable, the Company shall irrevocably deposit with the Trustee or the Paying
Agent money sufficient to pay such principal, premium, if any, and/or interest.
The Company will pay interest (except Defaulted Interest) to the Persons who are
registered Holders of Securities at the close of business on the May 15 or
November 15 next preceding the interest payment date even if Securities are
cancelled, repurchased or redeemed after the record date and on or before the
interest payment date. Holders must surrender Securities to a Paying Agent to
collect principal payments. The Company will pay principal, premium, if any, and
interest in money of the United States that at the time of payment is legal
tender for payment of public and private debts. Payments in respect of
Securities represented by a Global Security (including principal, premium, if
any, and interest) will be made by the transfer of immediately available funds
to the accounts specified by The Depository Trust Company or any successor
depository. The Company will make all payments in respect of a Definitive
Security (including principal, premium, if any, and interest) by mailing a check
to the registered address of each Holder thereof; provided, however, that
payments on the Securities may also be made, in the case of a Holder of at least
$1,000,000 aggregate principal amount of Securities, by wire transfer to a U.S.
dollar account maintained by the payee with a bank in the United States if such
Holder elects payment by wire transfer by giving written notice to the Trustee
or the Paying Agent to such effect designating such account no later than
15 days immediately preceding the relevant due date for payment (or such other
date as the Trustee may accept in its discretion).
3.    Paying Agent and Registrar
          Initially, The Bank of New York Trust Company, N.A. (the “Trustee”)
will act as Trustee, Paying Agent and Registrar. The Company may appoint and
change any Paying Agent, Registrar or co-registrar without notice to any Holder.
Any of the domestically organized Restricted Subsidiaries may act as Paying
Agent, Registrar or co-registrar.
4.    Indenture
          The Company issued the Securities under an Indenture dated as of
June 16, 2006 (as it may be amended or supplemented from time to time in
accordance with the terms thereof, the “Indenture”), among the Company and the
Trustee. The terms of the Securities include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act of 1939
(15 U.S.C. §§ 77aaa-77bbbb) as in effect on the date of the Indenture (the
“Act”). Capitalized terms used herein and not defined herein have the meanings
ascribed thereto in the Indenture. The Securities are subject to all terms and
provisions of the Indenture, and Holders are referred to the Indenture and the
Act for a statement of those terms.
          The Securities are general senior secured obligations of the Company.
The aggregate principal amount of securities that may be authenticated and
delivered under the Indenture is unlimited. This Security is one of the Floating
Rate Senior Secured Notes, Series B, due 2011 referred to in the Indenture. The
Securities include (i) $306,000,000 aggregate principal amount of the Company’s
Floating Rate Senior Secured Notes, Series A, due 2011 issued under the
Indenture on June 16, 2006 (herein called “Initial Securities”), (ii) if and
when issued, additional Floating Rate Senior Secured Notes, Series A, due 2011
or Floating Rate Senior Secured Notes, Series B, due 2011 of the Company that
may be issued from time to time under the Indenture subsequent to June 16, 2006
(herein called

C-1



--------------------------------------------------------------------------------



 



“Additional Securities”) and (iii) if and when issued, the Company’s Floating
Rate Senior Secured Notes, Series B, due 2011 that may be issued from time to
time under the Indenture in exchange for Initial Securities or Additional
Securities in an offer registered under the Securities Act as provided in the
Registration Rights Agreement (herein called “Exchange Securities”). The Initial
Securities, Additional Securities and Exchange Securities are treated as a
single class of securities under the Indenture. The Indenture imposes certain
limitations on the incurrence of indebtedness, the making of restricted
payments, the sale of assets and subsidiary stock, the incurrence of certain
liens, affiliate transactions, the sale of capital stock of restricted
subsidiaries, the making of payments for consents, the entering into of
agreements that restrict distributions from restricted subsidiaries and the
consummation of mergers and consolidations. The Indenture also imposes
requirements with respect to the provision of financial information and the
provision of guarantees of the Securities by certain subsidiaries.
          To guarantee the due and punctual payment of the principal, premium,
if any, and interest (including post-filing or post-petition interest) on the
Securities and all other amounts payable by the Company under the Indenture and
the Securities when and as the same shall be due and payable, whether at
maturity, by acceleration or otherwise, according to the terms of the Securities
and the Indenture, the Note Guarantors have fully, unconditionally and
irrevocably Guaranteed (and future guarantors, together with the Note
Guarantors, will fully, unconditionally and irrevocably Guarantee), jointly and
severally, to each Holder of the Securities and the Trustee the Guarantor
Obligations pursuant to Article X of the Indenture on a senior basis.
5.    Redemption
          Except as set forth below, the Securities will not be redeemable at
the option of the Company prior to June 1, 2008. On and after such date, the
Securities will be redeemable, at the Company’s option, in whole or in part, at
any time from time to time, upon not less than 30 nor more than 60 days’ prior
notice, at the following redemption prices (expressed in percentages of
principal amount), plus accrued and unpaid interest, if any, to the applicable
redemption date (subject to the right of Holders of record on the relevant
record date to receive interest due on the relevant interest payment date), if
redeemed during the 12-month period commencing on June 1 of the years set forth
below:

          Period   PERCENTAGE
2008
    107.500 %
2009
    102.500 %
2010 and thereafter
    100.000 %

          In addition, at any time and from time to time prior to June 1, 2008,
the Company may redeem in the aggregate up to 35% of the original principal
amount of the Securities (after giving effect to any future issuance of
Additional Securities) with the Net Cash Proceeds of one or more Equity
Offerings at a redemption price (expressed as a percentage of principal amount)
of 100% of the principal amount thereof plus a premium equal to the interest
rate per annum on the Securities applicable on the date on which notice of
redemption is given, plus accrued and unpaid interest, if any, to the redemption
date (subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant interest payment date); provided, however,
that at least 65% of the original principal amount of the Securities (after
giving effect to any future issuance of Additional Securities) must remain
outstanding after each such redemption; provided further, that each such
redemption occurs within 90 days of the date of closing of such Equity Offering.
          If the optional redemption date is on or after an interest record date
and on or before the related interest payment date, the accrued and unpaid
interest, if any, will be paid to the Person in whose name the Security is
registered at the close of business on such record date, and no additional
interest will be payable to Holders whose Securities will be subject to
redemption by the Company.
          In the case of any partial redemption, selection of the Securities for
redemption will be made by the Trustee in compliance with the requirements of
the principal national securities exchange, if any, on which the Securities are
listed or, if the Securities are not listed, then on a pro rata basis, by lot or
by such other method as the Trustee in its sole discretion shall deem to be fair
and appropriate, although no Securities of $1,000 in original principal amount
or less will be redeemed in part. Any such notice to the Trustee may be
cancelled at any time prior to notice of such redemption being mailed to any
Holder and shall thereby be void and of no effect. If any Security is to be
redeemed in part only, the notice of redemption relating to such Security shall
state the portion of the principal amount thereof to be redeemed. A new Security
in principal amount equal to the unredeemed portion thereof will be issued in

C-1



--------------------------------------------------------------------------------



 



the name of the Holder thereof upon cancellation of the original Security. On
and after the redemption date, interest will cease to accrue on Securities or
portions thereof called for redemption as long as the Company has deposited with
the Paying Agent funds in satisfaction of the applicable redemption price
pursuant to the Indenture.
6.    Repurchase Provisions
          If a Change of Control occurs, unless the Company has exercised its
right to redeem all of the Securities as described under paragraph 5 of the
Securities, then such Change of Control shall constitute a triggering event
which shall trigger the obligation of the Company to offer to repurchase from
each Holder all or any part (equal to $1,000 or an integral multiple thereof) of
such Holder’s Securities at a purchase price in cash equal to 101% of the
principal amount thereof, plus accrued and unpaid interest, if any, to the date
of repurchase (subject to the right of Holders of record on the relevant record
date to receive interest due on the relevant interest payment date) as provided
in, and subject to the terms of, the Indenture.
7.    Denominations; Transfer; Exchange
          The Securities are in registered form without coupons in denominations
of principal amount of $1,000 and whole multiples of $1,000. A Holder may
transfer or exchange Securities in accordance with the Indenture. The Registrar
may require a Holder, among other things, to furnish appropriate endorsements or
transfer documents and to pay a sum sufficient to cover any transfer tax or
other governmental taxes and fees required by law or permitted by the Indenture.
The Registrar need not register the transfer of or exchange of any Security for
a period beginning 15 days before the mailing of a notice of an offer to
repurchase or redeem Securities and ending at the close of business on the day
of such mailing. The Registrar shall not be required to register the transfer of
or exchange of any Security selected for redemption.
8.    Persons Deemed Owners
          The registered Holder of this Security may be treated as the owner of
it for all purposes.
9.    Unclaimed Money
          Subject to any applicable abandoned property law, the Trustee and the
Paying Agent shall pay to the Company upon request any money held by them for
the payment of principal of or premium, if any, or interest on the Securities
that remains unclaimed by the Holders thereof for two years, and, thereafter,
Holders entitled to the money must look to the Company for payment as unsecured
general creditors.
10.    Defeasance
          Subject to certain exceptions and conditions set forth in the
Indenture, the Company at any time may terminate some or all of its obligations
under the Securities and the Indenture if the Company deposits with the Trustee
money or U.S. Government Obligations for the payment of principal, premium, if
any, and interest on the Securities to redemption or maturity, as the case may
be.
11.    Amendment, Supplement, Waiver
          Subject to certain exceptions set forth in the Indenture, (i) the
Indenture, the Securities, the Collateral Documents, the Intercreditor Agreement
and any Note Guarantee may be amended or supplemented by the Company, the Note
Guarantors and the Trustee with the written consent of the Holders of at least a
majority in principal amount of the then outstanding Securities and (ii) any
default (other than with respect to nonpayment (except in accordance with
Section 6.4 of the Indenture)) or noncompliance with any provision may be waived
with the written consent of the Holders of a majority in principal amount of the
then outstanding Securities and except as otherwise set forth in the Indenture,
in each case other than in respect of a provision that cannot be amended without
the written consent of each Holder affected. Subject to certain exceptions set
forth in the Indenture, without the consent of any Holder, the Company, the Note
Guarantors and the Trustee may amend or supplement the Indenture or the
Securities cure any ambiguity, omission, defect or inconsistency; provide for
the assumption by a successor corporation of the obligations of the Company or
any Note Guarantor under the Indenture; provide for uncertificated Securities in
addition to or in place of certificated Securities (provided that the
uncertificated Securities are issued in registered form for purposes of Section
163(f) of the Code, or in a manner such that the uncertificated Securities are
described in Section 163(f) (2) (B) of the Code); add Guarantees with respect to
the Securities or release a Subsidiary Guarantor upon its designation as an
Unrestricted Subsidiary; provided, however, that the designation is in
accordance with the applicable provisions of

C-1



--------------------------------------------------------------------------------



 




the Indenture; secure the Securities with additional Collateral; add to the
covenants of the Company and the Restricted Subsidiaries for the benefit of the
Holders or surrender any right or power conferred upon the Company or any
Restricted Subsidiary; make any change that does not adversely affect the rights
of any Holder; comply with any requirement of the SEC in connection with the
qualification of the Indenture under the TIA; release a Note Guarantor from its
obligations under its Note Guarantee or the Indenture in accordance with the
applicable provisions of the Indenture; provide for the appointment of a
successor trustee, provided that the successor trustee is otherwise qualified
and eligible to act as such under the terms of the Indenture; release Liens in
favor of the Collateral Agent in the Collateral, as provided under Section 11.7
or otherwise in accordance with this Indenture, the Collateral Documents or the
Intercreditor Agreement; provide for the issuance of Exchange Securities that
shall have terms substantially identical in all respects to the Securities
(except that the transfer restrictions contained in the Securities shall be
modified or eliminated as appropriate) and that shall be treated, together with
any outstanding Securities, as a single class of securities; or conform the text
of the Indenture, the Securities or the Guarantees to any provision of the
“Description of senior secured notes” section of the Offering Memorandum to the
extent that such provision in the “Description of senior secured notes” was
intended to be a verbatim recitation of a provision of the Indenture, the
Securities or the Note Guarantees.
12.    Defaults and Remedies
          Under the Indenture, Events of Default include (each of which are more
specifically described in the Indenture) (i) default in any payment of interest
or additional interest (as required by the Registration Rights Agreement) on any
Security when due, continued for 30 days; (ii) default in the payment of
principal of or premium, if any, on any Security when due at its Stated
Maturity, upon optional redemption, upon required repurchase, upon declaration
or otherwise; (iii) failure by the Company or any Note Guarantor to comply with
its obligations under Section 4.1 of the Indenture; (iv) failure by the Company
or any Note Guarantor to comply for 30 days after notice with any of its
obligations under Article III of the Indenture (in each case, other than a
failure to purchase Securities which will constitute an Event of Default under
clause (ii) and a failure to comply with Section 4.1 of the Indenture, which
will constitute an Event of Default under clause (iii)); (v) failure by the
Company or any Note Guarantor to comply for 60 days after notice as provided
below with its other agreements contained in the Indenture; (vi) default under
any mortgage, indenture or instrument under which there may be issued or by
which there may be secured or evidenced any Indebtedness for money borrowed by
the Company or any of its Restricted Subsidiaries (or the payment of which is
guaranteed by the Company or any of its Restricted Subsidiaries), other than
Indebtedness owed to the Company or a Restricted Subsidiary, whether such
Indebtedness or guarantee now exists, or is created after the Issue Date, which
default (1) is caused by a failure to pay principal of, or interest or premium,
if any, on such Indebtedness prior to the expiration of the grace period
provided in such Indebtedness or (2) results in the acceleration of such
Indebtedness prior to its maturity, and, in each case, the principal amount of
any such Indebtedness, together with the principal amount of any other such
Indebtedness under which there has been a payment default or the maturity of
which has been so accelerated, aggregates $15.0 million or more; (vii) certain
events set forth in Section 6.1(7) of the Indenture of bankruptcy, insolvency or
reorganization of the Company or a Significant Subsidiary or group of Restricted
Subsidiaries that, taken together (as of the latest audited consolidated
financial statements for the Company and its Restricted Subsidiaries), would
constitute a Significant Subsidiary, pursuant to or within the meaning of any
Bankruptcy Law; (viii) failure by the Company or any Significant Subsidiary or
group of Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Company and its Restricted
Subsidiaries) would constitute a Significant Subsidiary to pay final judgments
aggregating in excess of $15.0 million (net of any amounts that a reputable and
creditworthy insurance company has acknowledged liability for in writing), which
judgments are not paid, discharged or stayed for a period of 60 days; (ix) any
Subsidiary Guarantee, Collateral Document or obligation under the Intercreditor
Agreement of a Significant Subsidiary or group of Restricted Subsidiaries that
taken together as of the latest audited consolidated financial statements for
the Company and its Restricted Subsidiaries would constitute a Significant
Subsidiary ceases to be in full force and effect (except as contemplated by the
terms of the Indenture) or is declared null and void in a judicial proceeding or
any Subsidiary Guarantor that is a Significant Subsidiary or group of Subsidiary
Guarantors that taken together as of the latest audited consolidated financial
statements of the Company and its Restricted Subsidiaries would constitute a
Significant Subsidiary denies or disaffirms its obligations under the Indenture,
its Subsidiary Guarantee, any Collateral Document or the Intercreditor
Agreement; or (x) with respect to any Collateral having a fair market value in
excess of $15.0 million, individually or in the aggregate, (A) the security
interest under the Collateral Documents, at any time, ceases to be in full force
and effect for any reason other than in accordance with their terms and the
terms of this Indenture and other than the satisfaction in full of all
obligations under this Indenture and discharge of this Indenture, (B) any
security interest created thereunder or under this Indenture is declared invalid
or unenforceable or (C) the Company or any Note Guarantor asserts, in any
pleading in any court of competent jurisdiction, that any such security interest
is invalid or unenforceable. However, a default under clauses (iv) and (v) will
not constitute an Event of Default until the Trustee or the Holders of 25% in
principal amount of the

C-1



--------------------------------------------------------------------------------



 



outstanding Securities notify the Company of the default and the Company does
not cure such default within the time specified in clauses (iv) and (v) hereof
after receipt of such notice.
          If an Event of Default (other than an Event of Default described in
(vii) hereof) occurs and is continuing, the Trustee by notice to the Company, or
the Holders of at least 25% in principal amount of the outstanding Securities by
notice to the Company and the Trustee, may, and the Trustee at the request of
such Holders shall, declare the principal of, premium, if any, and accrued and
unpaid interest, if any, on all the Securities to be due and payable. If an
Event of Default described in (vii) hereof occurs and is continuing, the
principal of, premium, if any, and accrued and unpaid interest on all the
Securities will become and be immediately due and payable without any
declaration or other act on the part of the Trustee or any Holders.
          Holders may not enforce the Indenture or the Securities except as
provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the Securities unless it receives indemnity or security reasonably satisfactory
to it. Subject to certain limitations, Holders of a majority in principal amount
of the Securities may direct the Trustee in its exercise of any trust or power.
The Trustee may withhold from Holders notice of any continuing Default or Event
of Default (except a Default or Event of Default in payment of principal,
premium, if any, or interest) if it determines in good faith that withholding
notice is in their interest.
13.    Trustee Dealings with the Company
          Subject to certain limitations set forth in the Indenture, the Trustee
under the Indenture, in its individual or any other capacity, may become the
owner or pledgee of Securities and may otherwise deal with and collect
obligations owed to it by the Company, the Subsidiary Guarantors or their
Affiliates and may otherwise deal with the Company, the Subsidiary Guarantors or
their Affiliates with the same rights it would have if it were not Trustee.
14.    No Recourse Against Others
          No director, officer, employee, incorporator or stockholder of the
Parent, the Company or any of the Subsidiary Guarantors, as such, shall have any
liability for any obligations of the Company under the Securities, the Indenture
or any Guarantee or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder of Securities by accepting a Security
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Securities. Such waiver may not be effective
to waive liabilities under the federal securities laws, and it is the view of
the SEC that such a waiver is against public policy.
15.    Authentication
          This Security shall not be valid until an authorized signatory of the
Trustee (or an authenticating agent acting on its behalf) manually signs the
certificate of authentication on the other side of this Security.
16.    Abbreviations
          Customary abbreviations may be used in the name of a Holder or an
assignee, such as TEN COM (= tenants in common), TEN ENT (= tenants by the
entirety), JT TEN (= joint tenants with rights of survivorship and not as
tenants in common), CUST (= custodian) and U/G/M/A (= Uniform Gift to Minors
Act).
17.    CUSIP, Common Code and ISIN Numbers
          The Company has caused CUSIP, Common Code or ISIN numbers, if
applicable, to be printed on the Securities and has directed the Trustee to use
CUSIP, Common Code or ISIN numbers, if applicable, in notices of redemption as a
convenience to Holders. No representation is made as to the accuracy of such
numbers either as printed on the Securities or as contained in any notice of
redemption, and reliance may be placed only on the other identification numbers
placed thereon.
18.    Governing Law
          This Security shall be governed by, and construed in accordance with,
the laws of the State of New York.

C-1



--------------------------------------------------------------------------------



 



          The Company will furnish to any Holder upon written request and
without charge to the Holder a copy of the Indenture. Requests may be made to:
Libbey Inc.
300 Madison Ave.
P.O. Box 10060
Toledo, Ohio 43699-0060
Attention: Treasurer

C-1



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
          To assign this Security, fill in the form below:
          I or we assign and transfer this Security to:
          
 
(Print or type assignee’s name, address and zip code)
 
(Insert assignee’s social security or tax I.D. No.)
and irrevocably appoint                      agent to transfer this Security on
the books of the Company. The agent may substitute another to act for him.
 

                     
Date:
          Your Signature:        
 
 
 
         
 
   

         
Signature Guarantee:
 
 
   
 
  (Signature must be guaranteed)    
 
 
 
   

 
Sign exactly as your name appears on the other side of this Security.
The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
SEC Rule 17Ad-15.

C-1



--------------------------------------------------------------------------------



 



SCHEDULE OF INCREASES AND DECREASES IN GLOBAL SECURITY
          The following increases and decreases in this Global Security have
been made:

                                    Signature of                   Principal
Amount of   authorized           Amount of decrease   Amount of increase   this
Global   signatory of       Date of   in Principal Amount   in Principal Amount
  Security following   Trustee or       Decrease or   of this Global   of this
Global   such decrease or   Securities       Increase   Security   Security  
increase   Custodian      

C-1



--------------------------------------------------------------------------------



 



OPTION OF HOLDER TO ELECT PURCHASE
          If you elect to have this Security purchased by the Company pursuant
to Section 3.5 or 3.11 of the Indenture, check either box:
o          o
3.5          3.11
          If you want to elect to have only part of this Security purchased by
the Company pursuant to Section 3.5 or Section 3.11 of the Indenture, state the
amount in principal amount (must be integral multiple of $1,000):
$                                                                      

                 
Date:
      Your Signature:        
 
 
 
     
 
          (Sign exactly as your name appears on the other side of the Security)
     
Signature Guarantee:
 
 
 
 
  (Signature must be guaranteed)  
 
 
 
   

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
SEC Rule 17Ad-15.

C-1